Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 01/09/2020 complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

	
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bjorkengren (US 20180300103) in view of Khan (US 20160155443).
As per claim 1, Bjorkengren teaches receiving, by a smart device controller, a user voice command from a user during a command event within a smart environment, the smart environment including a plurality of registered smart devices (Fig. 1, [0013], system 100 includes a smart device 105 within environment including a plurality of registered smart devices, i.e. devices 135, 145A-C.  Device 105 receives a voice command from the user, [0014]); 
determining, by the smart device controller, context data associated with the user voice command ([0014], receiving data reflecting class, type, or function of the device.  Data that helps the understanding of the device or command, i.e. television, living room TV, light…); 
determining, by the smart device controller, a smart device name of the user voice command ([0031], the command may be preceded by a name for the connected device (or group of devices) that the user wants to address… the connected device names, or functions, may be characterized by the user and the user may refer to either via these characterizations. [0038],  determining the device name as in the command "<light node name>on"); 
accessing, by the smart device controller, a knowledge database including the registered smart devices and associated context-specific names for the registered smart devices, wherein the context-specific names are associated with context parameters ([0018], wherein a device registry (e.g., a hub) maintains information about connected devices, such as identifiers, respective command sets, device types, current status, data structure matching context-specific names, i.e. bedroom light, to devices with specific identities and context parameters);
matching, by the smart device controller, the smart device name of the user voice command with one of the context-specific names of the knowledge database based on the context data matching the context parameters associated with the one of the context-specific names ( necessarily disclosed within the process of [0035], wherein the received command data contains a device name followed by a command, matching the device name and context data within the voice command.  The matching is performed (as in [0018]) based on a device registry (e.g., a hub connected to all other devices),that maintains information about connected devices, such as identifiers, respective command sets, device types, current status, data structure matching context-specific names, i.e. bedroom light, to devices with specific identities and context parameters ).
automatically choosing, by the smart device controller, a select smart device from the plurality of registered smart devices based on the matching the smart device name with the one of the context-specific names ([0037], when the user device (controller) receives one response, it may select and request the responding connected device to carry out the command); and 
initiating, by the smart device controller, a function at the select smart device based on the voice command ([0037], carrying out the command).
The exact language of the matching step is necessarily disclosed by Bjorkengren, as mentioned above.  However, in order to expedite prosecution, the examiner refers to the prior art Khan.  Khan in the same field of endeavor teaches an arbitration device for selecting a single electronic device out of topology of interconnected electronic devices to responds to respond to the user, perform a task.  The voice command includes a task (e.g., a task name), and a device name, i.e. "turn on the kitchen lights" ([0080]-[0085], [0098]).
Therefore, it would have been obvious at the time the application was filed to use Khan’s features with the system of Bjorkengren in order to perform the claimed step.  This would provide a digital persona who can respond to user commands or questions in a natural, conversational way and improve users’ interactions with their devices via speech (Khan, [0002]).

As per claim 2, Bjorkengren does not explicitly disclose storing, by the smart device controller, event data for the command event with historic event data from a plurality of previous 
Khan in the same field of endeavor teaches a machine-learning model that stores events data from a plurality of previous command events, and the knowledge database based on the historic event data, i.e setting a device as a default device when the user specifies a particular device for a task ([0109]-[0112]).  Therefore, it would have been obvious at the time the application was filed to the updating feature of Khan with the system of Bjorkengren, in order to have previous commands and corresponding context and devices stored and available for better results and faster response.
As per claim 3, Bjorkengren does not explicitly disclose determining, by the smart device controller, that the user has taken a corrective action with respect to the initiated function; and automatically updating, by the smart device controller, the knowledge database based on the corrective action.
Khan in the same field of endeavor teaches a machine-learning model determining that the user has taken a corrective action with respect to the initiated function; and automatically updating, by the smart device controller, the knowledge database based on the corrective action (device correction [0111]).  Therefore, it would have been obvious at the time the application was filed to use the updating feature of Khan with the system of Bjorkengren, in order to have previous corrected commands and corresponding context and devices stored and available for better results and faster response.
As per claim 4, Bjorkengren teaches determining, by the smart device controller, a performance location of the function on the context data, wherein the performance location ([0014], living room TV).
As per claim 5, Bjorkengren teaches determining, by the smart device controller, a location of the user within the smart environment, wherein the location of the user matches one of the context parameters of the select smart device in the knowledge database ([0016], determining that the user holding device 105 is not in the same room with light 145C, Fig. 1.).
As per claim 6, Bjorkengren teaches wherein the select smart device is chosen from a plurality of registered smart devices of a same type as the select smart device (Fig. 1, [0014], [0019], lights 145A-C).
As per claim 7, Bjorkengren teaches wherein the context parameters are selected from one or more of the group consisting of: a location of the select smart device; a location of the user; a performance location of the function (Bjorkengren [0014], [0016], location of the user, location of the controlled lights, living room TV).
Bjorkengren does not explicitly disclose context parameters are selected from one or more of an identity of the user, and a time associated with the user voice command.
Khan in the same field of endeavor teaches context parameters are selected from one or more of an identity of the user ([0049], [0133], [0136]); and a time associated with the user voice command ([0081]). Therefore, it would have been obvious at the time the application was filed to use Khan’s features with the system of Bjorkengren, in order to select target devices based on plurality of criteria, and provide a wide variety of digital personas who can respond to user commands or questions related to different domains in a natural, conversational way and thereof, improving users’ interactions with their devices via speech.
As per claims 8-14, Bjorkengren in view of khan teaches a computer readable medium (Bjorkengren, [0042], [0063]); and identifying the user (Khan, [0049], [0133], [0136]). The remaining steps are rejected under the same rationale as applied to the method steps of rejected claims 1-7. 
As per claim 15, Bjorkengren teaches a processor, a computer readable memory, and one or more computer readable storage media associated with a computing device, wherein the program instructions are collectively stored on the one or more computer readable storage media for execution by the processor via the computer readable memory ([0042], [0063]) , comprising:
 program instructions to receive a user command from a user during a command event within a smart environment, the smart environment including a plurality of registered smart devices in communication with the computing device (Fig. 1, [0013], system 100 includes a smart device 105 within environment including a plurality of registered smart devices, i.e. devices 135, 145A-C.  Device 105 receives a voice command from the user, [0014]); 
program instructions to determine relative locations of the plurality of registered smart devices within the smart environment (Fig. 1 and [0016]); 
program instructions to determine context data and a smart device name associated with the user command ([0014], receiving data reflecting class, type, or function of the device.  Data that helps the understanding of the device or command, i.e. television, living room TV, light; and [0031], the command may be preceded by a name for the connected device (or group of devices) that the user wants to address… the connected device names, or functions, may be characterized by the user and the user may refer to either via these characterizations. [0038], determining the device name as in the command "<light node name>on");  
([0018], wherein a device registry (e.g., a hub) maintains information about connected devices, such as identifiers, respective command sets, device types, current status, data structure matching context-specific names, i.e. bedroom light, to devices with specific identities and context parameters);
program instructions to match the smart device name with one of the context-specific names based on the context data matching the context parameters associated with the one of the context-specific names (necessarily disclosed within the process of [0035], wherein the received command data contains a device name followed by a command, matching the device name and context data within the voice command.  The matching is performed (as in [0018]) based on a device registry (e.g., a hub connected to all other devices),that maintains information about connected devices, such as identifiers, respective command sets, device types, current status, data structure matching context-specific names, i.e. bedroom light, to devices with specific identities and context parameters ); 
program instructions to automatically choose a select smart device from the plurality of registered smart devices based on the matching the smart device name with the one of the context-specific names ([0037], when the user device (controller) receives one response, it may select and request the responding connected device to carry out the command); and 
program instructions to initiate a function at the select smart device based on the user command ([0037], carrying out the command).

Therefore, it would have been obvious at the time the application was filed to use Khan’s features with the system of Bjorkengren in order to perform the claimed step.  This would provide a digital persona who can respond to user commands or questions in a natural, conversational way and improve users’ interactions with their devices via speech (Khan, [0002]).

As per claim 17, Bjorkengren does not explicitly disclose program instructions to determine that the user has taken a corrective action with respect to the initiated function; and program instructions to automatically update the knowledge database based on the corrective action. Khan in the same field of endeavor teaches a machine-learning model determining that the user has taken a corrective action with respect to the initiated function; and automatically updating, by the smart device controller, the knowledge database based on the corrective action (device correction [0111]).  Therefore, it would have been obvious at the time the application was filed to use the updating feature of Khan with the system of Bjorkengren, in order to have previous corrected commands and corresponding context and devices stored and available for better results and faster response.


As per claim 18, Bjorkengren teaches wherein the context data are selected from one or more of the group consisting of: a location of the select smart device; a location of the user; a performance location of the function (Bjorkengren [0014], [0016], location of the user, location of the controlled lights, living room TV).
Bjorkengren does not explicitly disclose context parameters are selected from one or more of an identity of the user, and a time associated with the user voice command.
Khan in the same field of endeavor teaches context parameters are selected from one or more of an identity of the user ([0049], [0133], [0136]); and a time associated with the user voice command ([0081]). Therefore, it would have been obvious at the time the application was filed to use Khan’s features with the system of Bjorkengren, in order to select target devices based on plurality of criteria, and provide a wide variety of digital personas who can respond to user commands or questions related to different domains in a natural, conversational way and thereof, improving users’ interactions with their devices via speech.

As per claim 19, Bjorkengren teaches wherein the context parameters are selected from one or more of the group consisting of: a location of the select smart device; a location of the user; a performance location of the function (Bjorkengren [0014], [0016], location of the user, location of the controlled lights, living room TV).
Bjorkengren does not explicitly disclose context parameters are selected from one or more of an identity of the user, and a time associated with the user voice command.
Khan in the same field of endeavor teaches context parameters are selected from one or more of an identity of the user ([0049], [0133], [0136]); and a time associated with the user voice command ([0081]). Therefore, it would have been obvious at the time the application was filed 
As per claim 20, Bjorkengren teaches wherein the select smart device is chosen from a plurality of registered smart devices of a same type as the select smart device (Fig. 1, [0014], [0019], lights 145A-C).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Bjorkengren (US 20180300103) in view of Khan (US 20160155443), and further in view Cunico (US 20150319309)
As per claim 16, Bjorkengren does not explicitly disclose program instructions to store event data for the command event with historic event data from a plurality of previous command events, the event data including the context data; and program instructions to correlate context data from the historic event data with context- specific names of the plurality of registered smart devices; and program instructions to automatically update the knowledge database based on the historic event data.  Khan in the same field of endeavor teaches a machine-learning model that stores events data from a plurality of previous command events, and the knowledge database based on the historic event data, i.e setting a device as a default device when the user specifies a particular device for a task ([0109]-[0112]).  Therefore, it would have been obvious at the time the application was filed to the updating feature of Khan with the system of Bjorkengren, in order to have previous commands and corresponding context and devices stored and available for better results and faster response.
Cunico in the same field of endeavor teaches a context analyzer that adds, deletes or modifies context clues resulting from the analysis of the teleconference conversation. For example, if a name matching the name in context clues 270 is mentioned in association with specific skills or projects that are not already in context clues 270,  context analyzer 250 may add them to context clues 270. ([0031]-[0032]).  Therefore, it would have been obvious at the time the application was filed to use Cunico’s updating feature with the system of Bjorkengren in view of Khan, in order to perform the above updating process.  This would  keep the registry updated and provide a digital persona who can respond to user commands or questions in a natural, conversational way and improve users’ interactions with their devices via speech.

Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELALI SERROU whose telephone number is (571)272-7638.  The examiner can normally be reached on M-F 9 Am - 5 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/ABDELALI SERROU/            Primary Examiner, Art Unit 2659